Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-12 are presented for examination.
   
Priority

Acknowledgment is made of applicant's claim for priority from U. S. Provisional Patent Application Serial No. 62/977,679, filed on 02/17/2020 under 35 U.S.C. 119(e).


Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show “standard-voltage power input 130” as described in the specification paragraph 0023 and requested applicant to review entire disclosure including all drawings figures and make appropriate correction as required and as necessary.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification

The disclosure is objected to because the disclosure need to be updated to include correct element(s) describe and shown figure(s) such element(s) for example, “standard-voltage power input 130” and requested applicant to review entire disclosure and make appropriate correction as required and as necessary.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-12 is/are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitation(s) “a standard-voltage power input for supplying power to the system; a plurality of low-voltage fixtures, wherein the fixtures are configured to accept power and data input over the same connection” and/or “a hub, comprising: an input connection to receive power from the standard-voltage power input” and/or “a communication interface for communicating with a computing device; an application processor, wherein the processor is configured to perform the following actions: receive control signals through the communication interface; encode data signals in power delivered via at least one of the plurality of output connections”; examiner is not sure how a standard voltage power input for supplying power to the system can accept power and data input over the same connection which is not clear or it appears to be confusing and as to hub examiner is not sure how and where hub comprising input connection which are not shown in figures to receive power from power input and it appears to be missing or not shown properly in drawings an/or described in the specification and as to a communication interface examiner is not sure how the communication interface communicate with computing device is not clear and how an application processor is configured and how the processor performs the action to receive control signals and how and which data signals the processor encode data signals in power which are not too clear; there is not a proper structural relationships between these limitations, it appears to be missing some information and/or it is not clear to interpret the structural relationship between the limitations.

Dependent claims, which are not particularly rejected, are rejected based on the rejected base claim.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example, some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.  Examiner has not rejected any of the claims 1-12 against any of the cited prior arts of the record due to the rejection and/or objection to claims 1-12, specification and drawings as stated above and requested applicant to amend and/or clarify the matters suggested here to claims 1-2, specification and/or drawings to advance the prosecution of the instant application.

Davis et al. (US 20190097421 A1) is related to system for distributing DC power to and controlling building devices.

Guzik et al. (US 20180110105 A1) is related to system for distributing low power voltage DC power to LED luminaries.

Covaro et al. (US 20100237695 A1) is related to smart power device.

Snyder et al. (US 201060219679 A1) is related to system, method and apparatus for powering intelligent lighting networks.


The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMESH B PATEL/Primary Examiner, Art Unit 2119